437




   OFF&    OF THE AlTORNEY   GENERAL            OF TEXAS
                      AUSTIN




          Yom rsasnt ~8
Quoted as follm8.t
                                            r60 llbmrt         under
                                            U lq thi8 attiol*
                                            r8’ Court ha8 a-
                                            orted to, mat    a
                                             the +oQarr of the

                                     t thhr thmiMiaDirs’
                                     th an alt6ady rat&-
                                     ~tltiolt or 4 arjOtlty
                                                       .
                                                 .1. .
                    ..    .A.a.u.,    ~~68 88 +O~UI
                   with erkbllahad          llb~t~.~Znstaa4
                                                it.*    libruy,
                                            i 0 tbw4          at the
                                     0ou.d my autraat             iae
                                       altar4          ut&Whad
                               4&4&t     DtOVl6e       tbrt    8uah
                                                                        438

iIon.Ras&en 8. -ohs, psga 2



     upan, to be paid *out oi the aounty library fund.
     Elthst party to ouch oontmot may tarslnstr the
     aama by gltlag six month notid of lataatlM
     to do so. rroperty 4ioguirea nuA4.r 8uoh ocintrroq
     shall ba subjaatto aitiaicui  at th8 toralnatlou
     of tho o;mtraotupon suoh trraB a8 arc, 8polfleU
     in suoh doatrlat.*
          Tiu iliri leglalatita aot autharlzlk troa llbrarias
to ba sstsblishs4was parrsd by the 3Cth l&is fatntr, Aats oi
1915, Chap. 117, beginningon paga 175 of the QIllaral   Laws of
ZOXSO.  Thla was sntltlsdaa sot *to ratsbllsh,    maintain,
oporata, equip and dlarstrbllsh oouaty fr.r llbrsrlrsaad
oounty olroulstizq    llbrariu   for ths fl;a* OS thr sitltans     oi
this statq....    l, aad  mid  act unArmrunt   subssqusat   rstirlona
dth the last r~tlrion hots of 1919, 36th Legislators              2nd
Csllsd 3ssslon fouad ~aoorpotatrbondrr Tltls 15, Artfolrs
1677-1696,Bwk~sd cltil  Statutrs,1925.
              In osithrtthr orlglrmlrot nor any prior lmsndmmt
ttmrstoaid the Loglalaturrsee fit to araot ID(VSimarou8
prersqulsltss     for tbo anteil~ into of a oontrsot tith tlw
ruthorltlerof an rstablleh6iI    library than for ths oatabllsh-
icq of a aounty from llbruy.

          Artiolr 1678, R.C.3.. 1925, o.mfersthr suthorlt~
0~8ths omals4lon4rs~   oourt to lstsbllshcounty trro llbrerlss
“OILtheir own lnftlatlv*,or ahan ‘patitloned    to 60 so by *
mjorlty of the toter#.otthat put       d the aounty to be eifaotrd*.
b the Lsgirlaturr,by direot lxpr~ssl~n,gatr suoh court pOvrSr
to rstabllahooaaty trao llbrarlrs     oa their om lnltlstltrrlth-
out a @Ation,      if t&a oourt lo ahoaa, w assnotbrlhtr that
they lnteudad to wit&hold thls'porrr fras luah oowt in the oaao
ot entaring   into  a ooatraat Zot llbrsryprltUsgss iroplOOIPO
alreadysrtrbllshullibrary.
            It  OUF bait&
                 t8         that th* WVFd81 'UPOD )WtitiOZh Of
l msjorltr of the toters  of the ocmtp,   as oaotalard ia said
Wtlolo 1691, supprsi?ii  they hata any a8nalngat rI.l in tbls
utlols, refer baok.to thr prroedlng OlaUS4 In dsOO?lptkUaOf
the manner 'of establishis&s ssperste   ooonty frrc,l~brsrym.


         ,’‘i-
                                                                        439




          T~‘IF&JT~, it (,a thr OpiAiOll 9f this da artzlant
that the  oodssioaerr*     oourt may acatrsot  for 1 f bruy
ptlvllreo8   frda sosa already la~obllshrd libtsrtupca thsit
ma lnltlativ~     m6 ulthout 8 prtltlon   Of triorPrjOFit7 cb the
totos of tha 6otiaty.




                                                                    Y